Filed by Banco Santander (Brasil) S.A. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Banco Santander (Brasil) S.A. (Commission File No.: 001-34476) IMPORTANT INFORMATION FOR INVESTORS ABOUT THE PROPOSED TRANSACTION In connection with the proposed transaction, Banco Santander, S.A. has filed with the U.S. Securities and Exchange Commission (the “SEC”) a preliminary Registration Statement on Form F-4 (Registration No. 333-196887) that includes a preliminary prospectus and offer to exchange. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT, PROSPECTUS, OFFER TO EXCHANGE AND ALL OTHER RELEVANT DOCUMENTS FILED OR THAT WILL BE FILED WITH THE SEC REGARDING THE PROPOSED TRANSACTION WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. All such documents filed with the SEC will be available free of charge at the SEC’s website at www.sec.gov . This communication shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. This document is not an offer of securities for sale into the United States, Brazil or elsewhere. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom, and no offering of securities shall be made in Brazil except pursuant to applicable law. Forward-Looking Statements This document contains forward-looking statements within the meaning of the US Private Securities Litigation Reform Act of 1995, including with respect to the implementation and effects of the proposed transaction. Forward looking statements may be identified by words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “would” or words of similar meaning and include, but are not limited to, statements about Santander Brasil’s expected future business and financial performance resulting from and following the implementation of the proposed transaction. Forward-looking statements are statements that are not historical facts, including statements about Santander Brasil’s beliefs and expectations. These statements are based on current plans, estimates and projections, and, therefore, you should not place undue reliance on them. Forward-looking statements involve inherent risks and uncertainties. Santander Brasil cautions you that a number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Forward-looking statements speak only as of the date they are made, and Santander Brasil undertakes no obligation to update them to reflect actual results, or any change in events, conditions, assumptions or other factors. Valuation Report of Santander Brazil and Santander S.A. June 10, 2014 Contents Sections 1 Executive summary 2 2 Rothschild information and declarations 9 3 Valuation of Santander Brazil 15 4 Valuation of Santander S.A. 31 5 Exchange ratio between the Companies 44 Appendices A Selected peers for Santander Brazil and Santander S.A. 46 B Overview of the main players in the Brazilian banking industry 51 C Selected analyst estimates for Santander Brazil and peers 56 D Selected analyst estimates for Santander S.A. and peers 59 E Disclaimer 65 1 1. Executive summary 1. Executive summary 1.1 Introduction In the context of the Material Fact released on April 29 th , 2014 (“Material Fact”), Banco Santander (Brasil) S.A. ("Santander Brazil" or "Company") informed the Market, and thus Rothschild, that Banco Santander S.A. (“ Banco Santander” or “Santander S.A.”, and together with Santander Brazil, “Companies”) intends to launch a voluntary offer in Brazil and in the United States of America (“USA”) to acquire up to the totality of the shares of Santander Brazil which are not held by Santander S.A. with the objective to take the company out of BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros ’ ("BM&FBOVESPA“) Nível 2 corporate governance listing segment, in exchange for shares of Santander S.A. pursuant to paragraph 4 th , Article 157 of Law nº 6.404/76, CVM Instruction nº 358/02 and nº 361, Title X of the By-Laws of Santander Brazil and Sections X and XI of Nível 2 Listing Rules (the “Voluntary Exchange Tender Offer” or “OPA”). According to the Material Fact, the offer is voluntary and minority holders of Santander Brazil may choose whether or not to participate in the transaction, which is not subject to a minimum acceptance level. Santander S.A. shares would be traded on the São Paulo stock exchange through Brazilian Depositary Receipts (BDRs). Shareholders who accept the offer would receive, through BDRs or through American Depositary Receipts (ADRs), 0.70 newly-issued shares of Santander S.A. for every unit or ADR of Santander Brazil. After the OPA, the intention of Santander S.A.’s is to keep the shares of Santander Brazil listed on BM&FBOVESPA. However, they would migrate from the Nível 2 corporate governance listing segment to the traditional segment of BM&FBovespa. In this context, N M Rothschild & Sons (Brasil) Ltda. (“Rothschild”) was hired by Santander Brazil to prepare the Valuation Report for purposes of the OPA, as per the Material Fact. In this Valuation Report, Santander Brazil’s and Santander S.A.’s share price were both assessed according to the same criteria, as follows:n n Volume weighted average trading price – In the 12-month period immediately before the date of the Material Fact, and – Between the date of the Material Fact and June 10 th , 2014 n Shareholders’ equity book value per share as of March 31 st , 2014 (adjusted for intangible items) n Economic value based on the comparable trading multiples valuation methodology Except as otherwise stated, all financial information used was prepared according to International Financial Reporting Standards (“IFRS”). 3 1. Executive summary 1.2 Valuation methodology In accordance with CVM Instruction nº361, Rothschild has performed a multi-approach valuation of Santander Brazil’s units and of Santander S.A. ’s shares based on the three required criteria: volume weighted average price, book value and economic value 4 1. Executive summary 1.3 Valuation methodology (continuation) Considerations on the applicability of the discounted cash flow methodology (DCF) in this specific case n The valuation approach based on DCF or on dividend discount methodologies takes into consideration the companies’ operational and financial characteristics and its growth perspectives, but may be subject to significant uncertainties and inaccuracies due to the number of variables involved and the difficulty to predict them with an acceptable level of precision. n This methodology relies on a large number of operational and macroeconomic assumptions, especially considering that this valuation involves a multinational financial group with a large number of activities in various segments and in multiple countries which are difficult to predict over the long-term. n Because the valuation involves, in this particular case, a multinational financial institution, this approach would entail such a level of complexity that it could actually result in a higher inaccuracy, given the volatility of assumptions such as interest rates, spreads, default rates, among others, in multiple countries. In addition, the approach would require forecasts related to regulatory items in multiple jurisdictions, such as the regulation on minimum level of capital, which would increase the inaccuracy of the analysis. n Dealing with such complexity and inherent imprecision was considered unnecessary and not recommended in this situation, especially given the existence of highly comparable companies with strong level of liquidity, as explained on pages 5, 27 and 41 of this Report n For these reasons, we did not perform a valuation based on DCF nor on dividend discount methodologies Notes 1 Market capitalization was calculated based on 30-days volume-weighted unit price (for Santander Brazil) and share price (for Santander S.A.) as of the day of publication of the Material Fact 2 Sample of analysts’ projections include all projections of the Reuters brokers’ consensus for adjusted net income, provided b y Thomson for Brazilian companies and by Factset for European companies 3 Tangible book corresponds to “Shareholders’ equity” - “Intangible assets” for Santander Brazil as per 2014 January – March Finan cial Report in IFRS and to Shareholders’ equity” + “Equity adjustments by valuation” – “Goodwill” as per Santander S.A. 2014 January – March Financial Report – “Other intangible assets” as per Santander S.A 2013 Auditor’s Report and Annual Consolidated accounts 5 1. Executive summary 1.4 Valuation summary for Santander Brazil Economic value of Santander Brazil’s unit between R$10.63 and R$11.69 Summary valuation of Santander Brazil´s unit (R$ per unit 1 ) Valuation approach The valuation of Santander Brazil´s units is based on the following methodologies: n Volume weighted average price per unit – VWAP 12M before the Material Fact disclosed by Santander S.A. on April, 29 th – VWAP from the Material Fact date to June 10 th , 2014 n Book value: – Tangible book value 2 (“TBV) per unit n Economic value based on comparable trading multiples: – Valuation based on trading multiples of selected Brazilian banks with a retail focus, namely: Itaú, Bradesco and Banco do Brasil – Source: Reuters consensus net income estimates published by Thomson as of June 10 th , 2014 The methodology adopted to the definition of Santander Brazil´s units economic value was the economic based on comparable trading multiples Source: Thomson, Reuters, Bloomberg and Santander Brazil filings and comparable companies’ filings. Notes: 1) total number of units outstanding equivalent to 3,827m net of 25m treasury units. 2) Tangible book defined as “Shareholders’ equity” – “Intangible assets” (as per Santander Brazil 2014 January – March Financial Report in IFRS). 3) P/E 14E, 15E, and 16E based on consensus net income estimates published by Thomson based on Reuters consensus as of June 10 th , 2014 and unit price based on Bloomberg, calculated as the weighted average unit price on the 30 days prior to the announcement date 6 1. Executive summary 1.5 Valuation summary for Santander S.A. Economic value of Santander S.A.’s share between € 6.07 and € Summary valuation of Santander S.A.’s share (€ per share¹) Valuation approach The valuation of Santander S.A. shares is based on the following methodologies: n
